DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2021 has been entered.

Claim Status
Claims 1 and 8 have been amended since the Office Action dated 10/20/2020.
Claims 7 and 13 have been canceled.
Claims 1-6, 8-12, and 14 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parris et al. (US PGPUB 2008/0150750) in view of Lyons et al. (US Patent No. 6,208,266), and further in view of Oka (US PGPUB 2011/0199504).

As per Claim 1, Parris et al. teach a meter monitoring device (Fig 12), comprising: a housing configured to be detachably attached to a meter device (Fig 12 shows the detachable nature of the metering device and the housing); a power supply unit (¶0028); an image capture unit electrically connected to the power supply unit (¶0015, 0040; ¶0032 discloses that the power source supplies power to the electrical components which, in turn, includes the imaging elements); a control unit (¶0158, 0160; processing device) configured to control the image capture unit to capture an image of a surface of the meter device (¶0015, 0040, 0158); a first switch connected between the power supply unit and the control unit (¶0065, 0117), wherein the power supply unit is configured to supply power to the control unit (¶0032 discloses that the power source supplies power to the electrical components which, in turn, includes the processing device); and a clock unit (¶0065, 0117; timing device) configured to ¶0065, 0117), wherein the power supply unit, the control unit, the image capture unit, the first switch, and the clock unit all are fixed to the housing (¶0096, 0106, 0151, 0158; cavity 17 of box 10 accommodates all electronic components described therein).

Parris et al. do not explicitly state wherein the power to the control unit is supplied via the first switch; wherein the control unit is configured to control the clock unit to turn off the first switch, so as to stop the power supply unit from supplying electrical power to the control unit.
However, Lyons et al. teach a remote data acquisition and processing system in which control signals may be employed so as to not permit the flow of power from the power source to the microcontroller (Col 19 L 46-52). 
Parris et al. and Lyons et al. are analogous art because they both disclose monitoring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the meter monitoring device (as taught by Parris et al.) with the ability to switch off power to electrical components (as taught by Lyons et al.) in order to conserve power (Lyons et al. Col 21 L 33-44).

But the combination of Parris et al. and Lyons et al. outlined above fails to teach wherein the control unit is configured to control the clock unit to turn off the first switch, so as to stop the power supply unit from supplying electrical power to the control unit.
P0075).
Parris et al., Lyons et al., and Oka are analogous art because they all disclose monitoring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the meter monitoring device (as taught by the combination of Parris et al. and Lyons et al.) with the ability to control power via a clock supply (as taught by Oka) in order to reduce power consumption (Oka P0075).

As per Claim 2, Lyons et al. in the combination outlined above further teach the meter monitoring device of claim 1 (as described above), further comprising a second switch, wherein the control unit is configured to control the second switch to be turned on or turned off, and the power supply unit is configured to supply power to the image capture unit via the second switch (Col 19 L 16 through Col 20 L 33).

As per Claim 3, Parris et al. in the combination outlined above further teach the meter monitoring device of claim 1 (as described above), further comprising a communication unit electrically connected to the control unit and the power supply unit, wherein the communication unit is configured to transmit information to an external device (¶0016, 0032, 0036).

As per Claim 4, Lyons et al. in the combination outlined above further teach the meter monitoring device of claim 3 (as described above), further comprising a second switch, wherein the control unit is configured to control the second switch to be turned on or turned off, and the power supply unit is configured to supply power to the communication unit via the second switch (Col 19 L 16 through Col 20 L 33).

As per Claim 5, Parris et al. in the combination outlined above further teach the meter monitoring device of claim 1 (as described above), further comprising a main board (¶0117 controller board; ¶0151 circuit board; ¶0155 communications board) comprising a plurality of fixed connection sockets, the image capture unit comprising a connection plug, wherein the connection plug is detachably connected to one of the fixed connection sockets (¶0154 describes a releasable communication/power connector for association with a corresponding communication/power bus extension; ¶0155, 0161 further describes multiple data and power connections in bus 405).

As per Claim 6, Lyons et al. in the combination outlined above further teach the meter monitoring device of claim 1 (as described above), further comprising an image identification unit electrically connected to the image capture unit, wherein the image identification unit is configured to identify a character in the image (Col 5 L 38-60; Col 11 L 58 through Col 12 L 14; Col 33 L 3-16).

Regarding Claims 8-11 and 14, the claims are drawn to the method of using the corresponding apparatus claimed in Claims 1-4 and 6, respectively.  Therefore, method claims 8-11 and 14 correspond to apparatus claims 1-4 and 6, respectively, and are rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Parris et al. and Lyons et al. (as applied to Claims 1-4 and 6).  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parris et al. in view of Lyons et al. and Oka, as applied to claims 1-6, 8-11, and 14 above, and further in view of Melugin et al. (US PGPUB 2017/0364734).

As per Claim 12, the combination of Parris et al., Lyons et al., and Oka outlined above teaches the control method of claim 10 (as described above).

The combination of Parris et al., Lyons et al., and Oka outlined above fails to teach further comprising: enabling the communication unit to receive a second setting from the 
However, Melugin et al. teach the use and updating of clock synchronization among networked devices in an automated meter reading system (¶0018, 0050).
Parris et al., Lyons et al., Oka, and Melugin et al. are analogous art because they all disclose monitoring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the meter control method (as taught by the combination of Parris et al., Lyons et al., and Oka) with use and updating of clock synchronization among networked devices (as taught by Melugin et al.) in order to reduce power consumption by enabling the system to operate in a low power state until a time of operation is required (Melugin et al. ¶0050).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261.  The examiner can normally be reached on Monday - Friday 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685